Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 11, 2021. Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments filed on August 11, 2021 have been considered but are not persuasive. Applicant argument are addressed in the new rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (Patent No. : US 9665626 B1) in the view of Li et al. (Pub. No. : US 20100223297 A1) 

As to claim 1 Foster teaches a computer program product for facilitating processing within a computing environment, the computer program product comprising:  
At least one computer readable storage medium readable by at least one processor and storing instructions (column 6 lines 24-39) for performing a method comprising: 
merging, by one or more processors, a plurality of records of a plurality of input lists (fig. 2 and column 2 lines 42-45, column 3 lines 1-11: active input queues (205, 215) hold data to be sorted (220,230), and one "ignore" input queue (210) is shown with input 225 to be ignored. The data to be sorted (220, 230) is sorted by the sort merge operator 235), wherein the merging includes: 
determining that an input list of the plurality of input lists has become empty (column 2 line 51: detecting an empty input queue (i.e. input list)); 
checking, based on determining that the input list has become empty, a control to determine how to proceed based on the input list becoming empty, and wherein the control is an input to the merging (column 2 lines 50-67, column 3 lines 1-11, column 4 line 43 to column 5 line 16: The data to be sorted (220, 230) is sorted by the sort merge operator 235 (i.e. control), resulting in a sequence "2, 3, 5", and placed on a sorted output queue 245 and sent to an output destination 250 wherein responsive to detecting an empty first input queue to be merged with a non-empty second input queue and the state of the first input queue is active, setting the state of the first input queue to empty waiting with a time out), the control including multiple indicators (fig. 2, fig. 3: 220, 225, 230 interpreted as indicators), wherein one indicator of the multiple indicators is assigned to a select input list of the plurality of input list to control processing based on the select input list becoming empty during the merging (Column 3 lines 1-23: indicator 220 process data from source 1) and another indicator of the multiple indicators is assigned to other input lists of the plurality of input lists to control processing based on one or more of the other input lists becoming empty during the merging (Column 3 lines 1-23: indicator 230 process data from source n), the other input lists excluding the select input list (Column 3 lines 1-23: 220 and 230 process different list of data); and 
performing processing, based on the control (column 2 lines 63-67, column 3 lines 1-11: The data to be sorted (220, 230) is sorted by the sort merge operator 235, resulting in a sequence "2, 3, 5", and placed on a sorted output queue 245 and sent to an output destination 250) wherein the one indicator is used in controlling processing based on the input list being the select input list and the another indicator is used in controlling processing based on the input list being one of the other input lists (Column 3 lines 1-23: source 1 and source n are two difference input list control by indicator 220 and 230). 
Foster does not explicitly disclose but Li teaches wherein the control is set prior to the merging and not updated during the merging (Paragraph [0035]: a configuration file is set up according to the conditions of task. Note that the configuration file set up before the execution).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Foster by adding above limitation as taught by Li to establish a job-specific configuration file based on the interface standard (Li, abstract).

As to claim 2 Foster together with Li teaches a computer program product according to claim 1. Foster teaches the performing processing includes ending the merging, based on the one indicator of the control or the other indicator of the control that is being used in controlling processing being one value (column 3 lines 1-23, 54-65).  

As to claim 3 Foster together with Li teaches a computer program product according to claim 1. Foster teaches the performing processing includes continuing the merging, based on the one indicator of the control or the other indicator of the control being another value (column 2 lines 60-63, column 3 lines 1-23). 

As to claim 4 Foster together with Li teaches a computer program product according to claim 1. Foster teaches the control is included in a parameter block that is input to the merging and used by the merging (column 3 lines 5-6, 47-53: the method 100 may include queues that can have a status of "active", "wait", or "ignore" (i.e. indicators) operated by the  sort merge operator 235 (i.e. control)). Also see Li paragraphs [0028], [0035]-[0036], [0046]. 

As to claim 5 Foster together with Li teaches a computer program product according to claim 1. Foster teaches the method further comprises: determining whether an indication of the input list that has become empty is to be stored in a select location, the determining being based, at least in part, on the control and storing the indication of the input list in the select location, based on the determining specifying the indication is to be stored (column 1 lines 21-67). 

As to claim 6 Foster together with Li teaches a computer program product according to claim 1. Foster teaches the determining whether the indication is to be stored comprises checking another control, the other control set to a select value indicates the indication is to be stored in the select location, the other control being set, based in part, on the control (column 1 lines 33-34). 

As to claim 7 Foster together with Li teaches a computer program product according to claim 1. Foster teaches the method further comprises setting the other control, the setting comprising: checking whether the control is a defined value and determining whether a particular condition code has been set, wherein the other control is set to the select value based on the control being the defined value and the particular condition code being set (column 1 lines 55-67). 

As to claim 8 Foster together with Li teaches a computer program product according to claim 1. Foster teaches the control is specified by an instruction and set prior to commencing the merging (column 2 lines 54-57). 

As to claim 9 Foster together with Li teaches a computer program product according to claim 1. Foster teaches the instruction comprises a sort instruction, the sort instruction being defined based on a selected instruction set architecture (column 2 lines 42-45). 

As to claim 10 Foster together with Li teaches a computer program product according to claim 1. Foster teaches wherein based on the one indicator set to one select value and the select input list becoming empty, the merging ends, and based on the one indicator set to another select value and the select input list becoming empty, the merging continues and wherein based on the another indicator set to one chosen value and another input list of the other input lists becomes empty, the merging ends and based on the other indicator set to another chosen value and another input list of the other input lists become empty, the merging continues (fig. 2, fig. 3 column 3 lines 1-67, column 5 lines 24-48), also see Li paragraphs [0028], [0035]-[0038], [0046]. 

	As to claims 11-20, they have similar limitations as of claims 1-10 above. Hence, they are rejected under the same rational as of claims 1-10 above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559. The examiner can normally be reached M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MD I UDDIN/Primary Examiner, Art Unit 2169